Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The Applicant defines the computer-readable tangible storage medium to exclude transitory signals in the specification, see for example paragraph [0020]. Therefore, the medium will be treated under this interpretation. 
3.	This communication is in response to Applicant’s claims filed on 07 December 2020. Claims 1-20 remain pending. 

Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 07 December 2020 has been considered by the Examiner.

Claim Objections
5.	Claim 15 is objected to because of the following informalities:  The claim recites a computer-readable tangible storage medium that is “executable”, which renders the medium inactive in the claims. It is recommended to the Applicant to recite “the program instructions, when executed by a processor…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (Pub No. 2016/0109954).
Referring to the rejection of claim 1, Harris et al. discloses a processor-implemented method for selecting user interface methods for a smart headset, the method comprising: (See Harris et al., para. 179-181, i.e. the augmented reality vision device displayed as V-glasses have a plurality of sensors for capturing real-time visual and mixed gesture capturing wherein different user interface methods can be selected for user interactive virtual information)
determining a privacy context of the smart headset; (See Harris et al., para. 197-201, i.e. privacy modes are determined for the V-glasses based upon the geo-location of the user, surroundings of the user, and the private information (i.e. transactions being performed via a QR code)
selecting at least one output method and at least one input method compatible with the smart headset based on the security of the output method and the input method within the privacy context; (See Harris et al., para. 222, i.e. the V-glasses are used for augmented retail shopping wherein a voice command is performed by communicating the location, the user login with the server to automatically virtually check in)
operating the smart headset to interface with a user using the at least one output method and the at least one input method. (See Harris et al., para. 223, i.e. when the user is ready to check out the V-glasses may provide a check out notification and initiate the purchase transaction using NFC or QR code scan, provide an electronic receipt to the user’s mobile device and exit the store with proof of purchase payment)
Referring to the rejection of claim 2, Harris et al. discloses further comprising: highlighting one or more people or one or more devices representing a privacy risk within the surrounding environment of the smart headset using one or more augmented reality graphical elements. (See Harris et al., para. 267, i.e. the V-glasses confirms the person’s identity that represents a privacy threat by using an augmented reality in-store scanning experience to prevent a fraudulent transaction via video chat)
Referring to the rejection of claim 3, Harris et al. discloses wherein the at least one input method comprises text input from a projected virtual keyboard. (See Harris et al., para. 428, i.e. the V-glasses may communicate an input method with the user via a text chat, SMS message, email, etc. from a virtual keyboard, item 3728)
Referring to the rejection of claim 4, Harris et al. discloses further comprising; displaying, to a user wearing the smart headset, one or more objects comprising one or more fake objects and one or more visible objects, wherein the visible objects are objects within a line of sight of a camera in line with a facing of the smart headset; responsive to the user correctly identifying one or more objects, authenticating the user as a human. (See Harris et al., para. 295-297, i.e. one or more objects are displayed to the user wearing the V-Glasses wherein the “fake objects” are overlaid on top of the captured reality scene. The user is authenticated as a human after detecting that the correct QR code is selected and match is found)

Referring to the rejection of claim 5, Harris et al. discloses wherein the privacy context comprises a location privacy risk, a surroundings privacy risk, and a content privacy risk. (See Harris et al., para. 425-428,  i.e. a security and privacy mode for V-glasses are disclosed wherein the user’s location, surroundings, and content are protected from unauthorized users and fraudulent transactions)
Referring to the rejection of claim 6, Harris et al. discloses wherein the privacy context is based on one or more objects or one or more devices falling within one or more threshold distances of the smart headset, wherein the one or more threshold distances correspond with one or more input methods and one or more output methods. (See Harris et al., para. 349-351, i.e. the V-glasses determine if a threshold has been exceeded based on the one or more input methods when performing OCR and pattern recognition within a live video reality scene. 
Referring to the rejection of claim 7, Harris et al. discloses displaying a visual or audio perception of a person or device posing a privacy risk in the surrounding environment of the smart headset using augmented reality graphical elements. (See Harris et al., para. 186-189 and 427, i.e. the V-glasses displays a visual perception of a person posing a privacy risk while using AR graphic elements while verifying a transaction and prevent fraud by integrating layers such as facial recognition, geographical proximity/location, and local proximity/location) 
Referring to the rejection of claim 8, Harris et al. discloses a computer system for selecting user interface methods for a smart headset, the computer system comprising: (See Harris et al., para. 179-181, i.e. the augmented reality vision device displayed as V-glasses have a plurality of sensors for capturing real-time visual and mixed gesture capturing wherein different user interface methods can be selected for user interactive virtual information)
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (See Harris et al., Fig. 11, i.e. one or more processors, item 1103, one or more memories, item 1105-1106 and a computer-readable storage medium, item 1114 stored within a memory, item 1129 and executed by the processor, item 1103)
determining a privacy context of the smart headset; (See Harris et al., para. 197-199, i.e. privacy modes are determined for the V-glasses based upon the geo-location of the user, surroundings of the user, and the private information (i.e. transactions being performed via a QR code)
selecting at least one output method and at least one input method compatible with the smart headset based on the security of the output method and the input method within the privacy context; (See Harris et al., para. 222, i.e. the V-glasses are used for augmented retail shopping wherein a voice command is performed by communicating the location, the user login with the server to automatically virtually check in)
operating the smart headset to interface with a user using the at least one output method and the at least one input method. (See Harris et al., para. 223, i.e. when the user is ready to check out the V-glasses may provide a check out notification and initiate the purchase transaction using NFC or QR code scan, provide an electronic receipt to the user’s mobile device and exit the store with proof of purchase payment)
Referring to the rejection of claim 9, Harris et al. discloses further comprising: highlighting one or more people or one or more devices representing a privacy risk within the surrounding environment of the smart headset using one or more augmented reality graphical elements. (See Harris et al., para. 267, i.e. the V-glasses confirms the person’s identity that represents a privacy threat by using an augmented reality in-store scanning experience to prevent a fraudulent transaction via video chat)
Referring to the rejection of claim 10, Harris et al. discloses wherein the at least one input method comprises text input from a projected virtual keyboard. (See Harris et al., para. 428, i.e. the V-glasses may communicate an input method with the user via a text chat, SMS message, email, etc. from a virtual keyboard, item 3728)
Referring to the rejection of claim 11, Harris et al. discloses displaying, to a user wearing the smart headset, one or more objects comprising one or more fake objects and one or more visible objects, wherein the visible objects are objects within a line of sight of a camera in line with a facing of the smart headset; responsive to the user correctly identifying one or more objects, authenticating the user as a human. (See Harris et al., para. 295-297, i.e. one or more objects are displayed to the user wearing the V-Glasses wherein the “fake objects” are overlaid on top of the captured reality scene. The user is authenticated as a human after detecting that the correct QR code is selected and match is found)
Referring to the rejection of claim 12, Harris et al. discloses wherein the privacy context comprises a location privacy risk, a surroundings privacy risk, and a content privacy risk. (See Harris et al., para. 425-428,  i.e. a security and privacy mode for V-glasses are disclosed wherein the user’s location, surroundings, and content are protected from unauthorized users and fraudulent transactions)
Referring to the rejection of claim 13, Harris et al. discloses wherein the privacy context is based on one or more objects or one or more devices falling within one or more threshold distances of the smart headset, wherein the one or more threshold distances correspond with one or more input methods and one or more output methods. (See Harris et al., para. 349-351, i.e. the V-glasses determine if a threshold has been exceeded based on the one or more input methods when performing OCR and pattern recognition within a live video reality scene.
Referring to the rejection of claim 14, Harris et al. discloses displaying a visual or audio perception of a person or device posing a privacy risk in the surrounding environment of the smart headset using augmented reality graphical elements. (See Harris et al., para. 186-189 and 427, i.e. the V-glasses displays a visual perception of a person posing a privacy risk while using AR graphic elements while verifying a transaction and prevent fraud by integrating layers such as facial recognition, geographical proximity/location, and local proximity/location) 
Referring to the rejection of claim 15, Harris et al. discloses a computer program product for selecting user interface methods for a smart headset, (See Harris et al., para. 179-181, i.e. the augmented reality vision device displayed as V-glasses have a plurality of sensors for capturing real-time visual and mixed gesture capturing wherein different user interface methods can be selected for user interactive virtual information)
the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising: (See Harris et al., Fig. 11, i.e. a computer-readable storage medium, item 1114 stored within a memory, item 1129 and executed by a processor, item 1103)
determining a privacy context of the smart headset; (See Harris et al., para. 197-199, i.e. privacy modes are determined for the V-glasses based upon the geo-location of the user, surroundings of the user, and the private information (i.e. transactions being performed via a QR code)
selecting at least one output method and at least one input method compatible with the smart headset based on the security of the output method and the input method within the privacy context; (See Harris et al., para. 222, i.e. the V-glasses are used for augmented retail shopping wherein a voice command is performed by communicating the location, the user login with the server to automatically virtually check in)
operating the smart headset to interface with a user using the at least one output method and the at least one input method. (See Harris et al., para. 223, i.e. when the user is ready to check out the V-glasses may provide a check out notification and initiate the purchase transaction using NFC or QR code scan, provide an electronic receipt to the user’s mobile device and exit the store with proof of purchase payment)
Referring to the rejection of claim 16, Harris et al. discloses further comprising: highlighting one or more people or one or more devices representing a privacy risk within the surrounding environment of the smart headset using one or more augmented reality graphical elements. (See Harris et al., para. 267, i.e. the V-glasses confirms the person’s identity that represents a privacy threat by using an augmented reality in-store scanning experience to prevent a fraudulent transaction via video chat)
Referring to the rejection of claim 17, Harris et al. discloses wherein the at least one input method comprises text input from a projected virtual keyboard. (See Harris et al., para. 428, i.e. the V-glasses may communicate an input method with the user via a text chat, SMS message, email, etc. from a virtual keyboard, item 3728)
Referring to the rejection of claim 18, Harris et al. discloses displaying, to a user wearing the smart headset, one or more objects comprising one or more fake objects and one or more visible objects, wherein the visible objects are objects within a line of sight of a camera in line with a facing of the smart headset; responsive to the user correctly identifying one or more objects, authenticating the user as a human. (See Harris et al., para. 295-297, i.e. one or more objects are displayed to the user wearing the V-Glasses wherein the “fake objects” are overlaid on top of the captured reality scene. The user is authenticated as a human after detecting that the correct QR code is selected and match is found)
Referring to the rejection of claim 19, Harris et al. discloses wherein the privacy context comprises a location privacy risk, a surroundings privacy risk, and a content privacy risk. (See Harris et al., para. 425-428,  i.e. a security and privacy mode for V-glasses are disclosed wherein the user’s location, surroundings, and content are protected from unauthorized users and fraudulent transactions) 
Referring to the rejection of claim 20, Harris et al. discloses wherein the privacy context is based on one or more objects or one or more devices falling within one or more threshold distances of the smart headset, wherein the one or more threshold distances correspond with one or more input methods and one or more output methods. (See Harris et al., para. 349-351, i.e. the V-glasses determine if a threshold has been exceeded based on the one or more input methods when performing OCR and pattern recognition within a live video reality scene.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gross et al. (Pub No. 2020/0004016) discloses a method and system for smart glasses using artificial intelligence to control mobile devices and enhancing presentation and display of augmented reality information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY D FIELDS/           Examiner, Art Unit 2436                                                                                                                                                                                                        August 23, 2022
/SHEWAYE GELAGAY/           Supervisory Patent Examiner, Art Unit 2436